Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 16, 2015

The Court of Appeals hereby passes the following order:

A15A2266. KELVIN AKWANZA SPOONER v. WELLS FARGO BANK N. A.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendants Kelvin and Melissa Spooner appealed to the superior
court. The superior court entered a final judgment and writ of possession in favor of
Wells Fargo Bank, N.A. on June 3, 2015.1 On June 8, 2015, Kelvin Spooner filed a
“Motion to Dismiss [the] Consent Final Judgment and Writ of Possession and
Defendant(s) / Appellant(s) Motion for Summary Judgment” and an “Affidavit of
Appearance and Appellant’s Brief.” The trial court denied Spooner’s June 8 motion
on June 22, 2015.      Spooner filed a notice of appeal and an application for
discretionary appeal from that order. We dismissed Spooner’s application on July 24,
2015. See Case No. A15D0487. We lack jurisdiction over Spooner’s direct appeal.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d
333) (2003); see also OCGA § 5-6-35 (a) (1). As referenced above, we dismissed
Spooner’s application for discretionary review of the order at issue, and he is not
entitled to a direct appeal of the same order. Accordingly, his appeal is hereby
DISMISSED for lack of jurisdiction.



      1
        Spooner filed a direct appeal from the trial court’s order, which we dismissed
for failure to follow discretionary appeal procedures. See Case No. A15A2114,
dismissed on August 3, 2015.
Court of Appeals of the State of Georgia
                                     09/16/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.